Citation Nr: 0324096	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02 00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability prior to January 7, 2002, 
to include the issue of entitlement to an extraschedular 
evaluation.

2.  Entitlement to an evaluation in excess of 10 percent for 
a bilateral hearing loss disability beginning January 7, 
2002, to include the issue of entitlement to an 
extraschedular evaluation.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from April 
1954 to April 1956.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The appellant is 
representing himself in this matter.

In April 2003, a hearing was held in Washington, D.C. before 
the undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing 
testimony has been associated with the claims file.

The appellant has appealed the initial noncompensable rating 
that was assigned to his hearing loss disability when service 
connection was granted.  The appellant is, in effect, asking 
for an increased rating effective as early as October 25, 
1999.  This effectively allows the Board to consider entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

While the case was in appellate status, the appellant's 
disability evaluation for the bilateral hearing loss 
disability was increased from zero to 10 percent, effective 
January 7, 2002; however, it is presumed that he is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus the issues are as set out on 
the title page.


REMAND

Since the issuance of the January 2002 SOC and the issuance 
of the SSOC in September 2002, there was submitted additional 
evidence that appears to be relevant to the issues on appeal.  
The appellant has not provided a waiver of the initial review 
of that evidence by the RO prior to its submission for review 
to the Board.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since an SSOC pertaining to that evidence has not been 
issued, this evidence must be referred back to the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, to 
include the issue of entitlement to an 
extraschedular evaluation.  The holding 
concerning staged ratings in Fenderson v. 
West, 12 Vet. App. 119 (1999) should be 
applied.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




